                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GERALD SOO, et al.,                             Case No. 20-cv-01437-JSC
                                                         Plaintiffs,
                                   8
                                                                                           ORDER RE: MOTION TO COMPEL
                                                  v.                                       ARBITRATION AND MOTION TO
                                   9
                                                                                           DISMISS
                                  10       LOREX CORPORATION, et al.,
                                                                                           Re: Dkt. Nos. 33 and 34
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Gerald Soo and Matthew Lauinger (collectively, “Plaintiffs”) bring this putative class

                                  14   action against Lorex Corporation (“Lorex”) and Dahua Technology USA Inc. (“Dahua”)

                                  15   (collectively, “Defendants”) alleging violations of various state common law claims, violations of

                                  16   California’s Unfair Competition Law (“UCL”), Business & Professions Code § 17200 et seq.,

                                  17   New York’s Consumer Protection Act (“CPA”), General Business Law § 349, and New York’s

                                  18   false advertising law (“FAL”), General Business Law § 350. Defendants’ motion to compel

                                  19   arbitration and stay discovery is now pending before the Court, as well as Defendants’ motion to

                                  20   dismiss Plaintiffs’ first amended complaint (“FAC”).1 After careful consideration of the parties’

                                  21   briefing, and having had the benefit of oral argument on July 23, 2020 regarding both motions, the

                                  22   Court DENIES the motion to compel arbitration and stay discovery. Defendants have failed to

                                  23   prove by a preponderance of the evidence that Plaintiffs agreed to arbitrate. The Court GRANTS

                                  24   in part and DENIES in part Defendants’ motion to dismiss and DENIES Defendants’ motion to

                                  25   stay discovery.

                                  26
                                  27   1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28   636(c). (Dkt. Nos. 11, 15.) The Court has subject matter jurisdiction pursuant to 28 U.S.C. §
                                       1332(d). (FAC ¶ 30.)
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 2 of 19




                                   1                                               BACKGROUND

                                   2          Lorex, a subsidiary of Dahua, manufactured a variety of indoor and outdoor home security

                                   3   Flir cameras with the ability to upload security footage into cloud storage. (FAC, Dkt. No. 21 ¶¶

                                   4   1-2.)2 The cameras also offered a “Rapid Recap” feature, with which users could see a condensed,

                                   5   time-stamped video of activity observed by the camera. (Id.) The cameras’ cloud storage and

                                   6   Rapid Recap features were made possible by applications (“Apps”) managed by Lorex. (Id. ¶¶ 6-

                                   7   8.) After selling its Flir cameras since 2015, on August 15, 2019 Lorex announced it was

                                   8   changing technology providers for the cameras’ Apps. (Id. ¶ 10.) As a result, the Flir cameras

                                   9   could no longer connect to Apps, rendering them nonfunctional. (Id. ¶¶ 10-11.) Lorex then

                                  10   offered consumers a “Lorex Active Deterrence Wi-Fi replacement camera” or a Lorex.com store

                                  11   discount of US $120.00. (Id. ¶ 15.) Plaintiffs allege these are inadequate substitutes for their

                                  12   inoperative Flir cameras. (Id. ¶¶ 17-19.)
Northern District of California
 United States District Court




                                  13          Gerald Soo, a California resident, subsequently filed this putative class action on behalf of

                                  14   purchasers of Flir cameras whose functionality was reduced by Lorex’s August 2019 change in

                                  15   technology providers, alleging an unjust enrichment claim as well as a claim for violations of

                                  16   California’s UCL. (Dkt. No. 1.) He then filed the FAC which added plaintiff Matthew Lauinger,

                                  17   a New York resident, a claim for trespass to chattel, and claims under New York’s FAL and CPA.

                                  18   (Dkt. No. 21.) Defendants responded by filing the pending motion to compel arbitration and stay

                                  19   discovery, as well as the instant motion to dismiss Plaintiffs’ FAC. (Dkt. Nos. 33 & 34.)

                                  20          Defendants move to compel arbitration on the grounds that Plaintiffs accepted the terms of

                                  21   Lorex’s Product Limited Warranty (“Warranty”) included with the Flir cameras. In particular, they

                                  22   contend that the Warranty inside the box that Plaintiffs’ cameras came in contains a binding

                                  23   arbitration provision and that the provision is enforceable and encompasses Plaintiffs’ dispute.

                                  24   (Dkt. No. 34.) The motion is fully briefed, and the Court heard oral argument regarding it and

                                  25   Defendants’ motion to dismiss on July 23, 2020. (Dkt. Nos. 36 & 39.)

                                  26
                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generate page numbers placed at the top of the documents.
                                                                                         2
                                            Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 3 of 19




                                   1                                              DISCUSSION

                                   2   I.      Motion to Compel

                                   3           The Federal Arbitration Act (“FAA”) provides that arbitration agreements “shall be valid,

                                   4   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for revocation of

                                   5   any contract.” 9 U.S.C. § 2. Under the FAA, “arbitration agreements [are] on an equal footing

                                   6   with other contracts,” and therefore courts must “enforce them according to their terms.” Rent-A-

                                   7   Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010) (internal citations omitted). A party may

                                   8   petition a court to compel “arbitration [to] proceed in the manner provided for in such agreement.”

                                   9   9 U.S.C. § 4.

                                  10           The United States Supreme Court recognizes a “liberal policy favoring arbitration

                                  11   agreements.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); see also Moses H.

                                  12   Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983) (noting that “as a matter of
Northern District of California
 United States District Court




                                  13   federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of

                                  14   arbitration”). Thus, a court must direct parties to proceed to arbitration should it determine: (1)

                                  15   that a valid arbitration agreement exists; and (2) that “the agreement encompasses the dispute at

                                  16   issue.” Kilgore v. KeyBank Nat'l Ass'n, 718 F.3d 1052, 1058 (9th Cir. 2013); see also Chiron

                                  17   Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (noting that “[i]f the

                                  18   response is affirmative on both counts, then the [FAA] requires the court to enforce the arbitration

                                  19   agreement in accordance with its terms”). “[O]rdinary state-law principles that govern the

                                  20   formation of contracts” decide whether an agreement to arbitrate exists. First Options of Chi. Inc.

                                  21   v. Kaplan, 514 U.S. 938, 944 (1995).

                                  22           For purposes of this motion, it is undisputed that Lorex provides a hard copy of the

                                  23   Warranty in the box of every Flir camera it sells. (Dkt. No. 35 ¶ 8.) The Warranty is on a single

                                  24   page with three columns of text: two in English and one in French.3 In the second column, in a

                                  25   section entitled “State/Provincial Law,” the current version of the Warranty provides as follows:

                                  26
                                  27
                                       3
                                  28    On the reverse of the two-sided, one-page Warranty are three columns, one in French and two in
                                       Spanish. They are translations of the Warranty’s English text.
                                                                                        3
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 4 of 19




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                       (Dkt. No. 35-1 at 2.) The earlier versions do not differ in substance. (See Dkt. No. 35-1.) Every
                                   9
                                       version of the Warranty produced by Lorex uses the same language in its arbitration provision;
                                  10
                                       there is no revision or change across its 2014 to 2018 iterations. (See Dkt. No. 35-1; Dkt. No. 34
                                  11
                                       at 9.) Defendants contend that because the Warranty in the box advised Plaintiffs that if they kept
                                  12
Northern District of California




                                       the cameras they were agreeing to the Warranty as well as to binding arbitration, and Plaintiffs did
 United States District Court




                                  13
                                       not return their cameras, they agreed to arbitrate this dispute. Plaintiffs contend, in the first
                                  14
                                       instance, they never agreed to the Warranty arbitration provision. Because the Court finds that
                                  15
                                       neither Mr. Lauinger nor Mr. Soo assented to the arbitration provision, it need not address the
                                  16
                                       remaining issues in Defendants’ motion to compel.
                                  17
                                              A. Mr. Lauinger Did Not Assent to Arbitration
                                  18
                                              The arbitration provision at issue presents a “shrinkwrap-license case,” in which “the
                                  19
                                       [contractual] terms at issue are typically provided inside the packaging of consumer goods.”
                                  20
                                       Schnabel v. Trilegiant Corp., 697 F.3d 110, 121 (2d Cir. 2012). Generally, a consumer does not
                                  21
                                       manifest assent to the terms of a shrinkwrap-license at the time of purchase; “instead, the
                                  22
                                       consumer manifests assent to the terms by later actions.” Register.com, Inc. v. Verio, Inc., 356
                                  23
                                       F.3d 393, 428 (2d Cir. 2004) (citations omitted); see also ProCD, Inc. v. Zeidenberg, 86 F.3d
                                  24
                                       1447, 1452 (7th Cir. 1996) (“A buyer may accept by performing the acts the vendor proposes to
                                  25
                                       treat as acceptance.”). Defendants rely on Brower v. Gateway 2000, 246 A.D.2d 246, 676 N.Y.2d
                                  26
                                       569 (S. Ct. App. Div. 1998), to support their argument that Mr. Lauinger, a New York resident,
                                  27
                                       accepted the Warranty’s terms, including the arbitration provision, by keeping the camera. See
                                  28
                                                                                          4
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 5 of 19




                                   1   Ryman v. Sears, Roebuck and Co., 505 F.3d 993, 994 (9th Cir. 2007) (“when (1) a federal court is

                                   2   required to apply state law, and (2) there is no relevant precedent from the state’s highest court,

                                   3   but (3) there is relevant precedent from the state’s intermediate appellate court, the federal court

                                   4   must follow the state intermediate appellate court decision unless the federal court finds

                                   5   convincing evidence that the state’s supreme court likely would not follow it.”) (original

                                   6   emphasis).

                                   7          In Brower, the plaintiffs purchased computers from Gateway. Brower, 246 A.D.2d at 248.

                                   8   In the materials in the computers’ boxes was a copy of Gateway’s “Standard Terms and

                                   9   Conditions.” Id. The Conditions began with a “Note to the Customer” which provided “in

                                  10   slightly larger print than the remainder of the document in a box that spans the width of the page:

                                  11   ‘This document contains Gateway 2000’s Standard Terms and Conditions. By keeping your

                                  12   Gateway 2000 computer system beyond thirty (30) days after the date of delivery, you accept
Northern District of California
 United States District Court




                                  13   these Terms and Conditions.’” Id. The Terms and Conditions contained, among other terms, an

                                  14   arbitration provision. Id. The court held that by keeping their computers beyond 30 days the

                                  15   plaintiffs agreed to the arbitration agreement. Id. at 251. “[I]t is only after the consumer has

                                  16   affirmatively retained the merchandise for more than 30 days—within which the consumer has

                                  17   presumably examined and even used the product(s) and read the agreement—that the contract has

                                  18   been effectuated . . . . no contract was formed here . . . until the merchandise was retained beyond

                                  19   the 30-day period.” Id. Defendants argue that just as in Brower, Mr. Lauinger accepted the

                                  20   Warranty’s terms, including the arbitration provision, by retaining the camera. They further note

                                  21   that the same month he purchased the camera he made two calls to Lorex’s service line and this

                                  22   conduct further supports a finding that he agreed to the Warranty’s terms.

                                  23          Brower does not compel the finding that Mr. Lauinger agreed to arbitration. The “Terms

                                  24   and Conditions” in Brower, unlike the Warranty at issue here, gave the customer the “unqualified

                                  25   right” for 30 days “to return the merchandise, because the goods or terms are unsatisfactory or for

                                  26   no reason at all.” Id. at 252. During those 30 days the customer “presumably examined and even

                                  27   used the product(s).” Id. at 251. No contract was formed until those 30 days of the unqualified

                                  28   right to return the product expired. Id. Lorex’s warranty, unlike that in Brower, did not give the
                                                                                         5
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 6 of 19




                                   1   customer any amount of time to examine the product, and the included written materials did give

                                   2   the consumer the right to return the camera. As Plaintiffs observe: “Defendants’ instructions for

                                   3   acceptance also fail to state how long consumers have to return the product, where they are

                                   4   supposed to return it to or how the costs for return are supposed to be covered.” (Dkt. No. 36 at

                                   5   13.) At a minimum, without evidence that Mr. Lauinger had the right to return the camera and

                                   6   thus reject the arbitration provision there can be no agreement to arbitrate formed by “keeping the

                                   7   [camera.]” (Dkt. No. 35-1 at 2.)

                                   8          The other cases upon which Defendants rely require the same conclusion. In each case the

                                   9   product manufacturer gave the consumer a certain amount of time to return the product before the

                                  10   contract was effectuated. See Chamberlain v. LG Elecs. U.S.A., Inc., No. CV172046MWFPLAX,

                                  11   2017 WL 3084270, at *3 (C.D. Cal. June 29, 2017) (explaining that under New York law, an “in

                                  12   the box” contract “results when the package is opened and the consumer uses the equipment for a
Northern District of California
 United States District Court




                                  13   specified period of time which is set forth in the written agreement.”) (citations and alterations

                                  14   omitted); Hill v. Gateway 2000, Inc., 105 F.3d 1147, 1148 (7th Cir. 1997) (holding the plaintiffs

                                  15   accepted a “cash now, terms later” arbitration clause included in a “list of terms [] said to govern

                                  16   unless the customer return[ed] the computer within 30 days”); Tsadilas v. Providian Nat. Bank, 13

                                  17   A.D.3d 190 (2004) (holding that consumer consented to arbitration agreement with credit card

                                  18   company by failing to opt out; thus, the agreement must have given the consumer the opportunity

                                  19   to “opt out”); see also ProCD, Inc., 86 F.3d at 1452 (upholding shrinkwrap software license where

                                  20   the seller “proposed a contract that a buyer would accept by using the software after having an

                                  21   opportunity to read the license at leisure” and where buyer could not use the software “without

                                  22   indicating acceptance”).

                                  23          As Lorex has not proved that Mr. Lauinger had the opportunity to reject the proposed

                                  24   arbitration agreement, that is, to return the camera, it has not met its burden of showing Mr.

                                  25   Lauinger assented to the Warranty’s arbitration provision and that an agreement to arbitrate was

                                  26   formed. The motion to compel Mr. Lauinger to arbitration must therefore be denied.

                                  27

                                  28
                                                                                         6
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 7 of 19




                                   1          B. Mr. Soo did not Assent to Arbitration

                                   2          As the party seeking to compel arbitration, Defendants have the burden of demonstrating

                                   3   by a preponderance of the evidence that a valid agreement to arbitrate exists. See Norcia v.

                                   4   Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). “[A] party cannot

                                   5   be required to submit to arbitration any dispute which he has not agreed so to submit.” Id.

                                   6   (citations omitted). While a “party who is bound by a contract is bound by all its terms, whether

                                   7   or not the party was aware of them,” it is axiomatic that a party must first be bound to the contract.

                                   8   Id. at 1284. An exception to this general rule of formation exists when “the writing does not

                                   9   appear to be a contract and the terms are not called to the attention of the recipient.” Marin

                                  10   Storage & Trucking, Inc. v. Benco Contracting & Eng'g, Inc., 89 Cal. App. 4th 1042, 1049–50

                                  11   (2001), as modified (June 8, 2001).

                                  12          Defendants contend that under California law Mr. Soo agreed to arbitrate by keeping his
Northern District of California
 United States District Court




                                  13   five cameras. They argue further that Mr. Soo, unlike Mr. Lauinger, “activated” his Warranty

                                  14   online, further demonstrating that he accepted the arbitration provision in the Warranty.

                                  15   Defendants’ argument is foreclosed by Norcia, 845 F.3d 1279.

                                  16          In Norcia, the plaintiff purchased a Samsung phone. Id. at 1282. In the phone box was a

                                  17   Product Safety & Warranty Information brochure that, among other things, contained an

                                  18   arbitration provision encompassing all disputes with Samsung, even non-warranty disputes. Id.

                                  19   The provision stated that consumers could “opt out of the arbitration agreement by providing

                                  20   notice to Samsung within 30 calendar days of purchase, either through email or by calling a toll-

                                  21   free telephone number.” Id. Samsung argued that because the plaintiff had not opted out, he was

                                  22   required to arbitrate his consumer class action. Id. at 1290. The Ninth Circuit, applying California

                                  23   law, disagreed. Id.

                                  24          The court held that under California law, silence or inaction cannot constitute acceptance

                                  25   of an offer. Id. at 1284. The court also noted, however, that there are exceptions to that general

                                  26   rule. For example, “[a]n offeree’s silence may be deemed to be consent to a contract when the

                                  27   offeree has a duty to respond to an offer and fails to act in the face of this duty.” Id. at 1285

                                  28   (citations omitted). A party may also be found to have consented when the party retains the
                                                                                          7
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 8 of 19




                                   1   benefit offered. Id. However, even if one of these exceptions applies, a contract offeree’s silence

                                   2   cannot constitute consent to a contract “when the offeree reasonably did not know that an offer

                                   3   had been made.” Id. at 1285 (citation omitted). Applying these principles of California law, the

                                   4   Ninth Circuit held that Norcia had not agreed to the arbitration provision in the brochure. Id. at

                                   5   1286. First, it was undisputed that Norcia had not done anything to affirmatively accept the offer,

                                   6   such as sign the brochure or affirmatively indicate his acceptance. Id. at 1285. Second, no

                                   7   exception to the general rule that silence cannot be deemed acceptance applied because Norcia had

                                   8   no duty to respond to Samsung’s offer, and Samsung had not identified any benefit that Norcia

                                   9   retained given that the brochure stated that a consumer still was entitled to the limited warranty

                                  10   benefit even if the consumer opted out of the arbitration provision. Id. at 1286.

                                  11          Importantly, the court also held that California courts had not yet enforced an “in-the-box”

                                  12   contract; instead, the courts had held that “even if a customer may be bound by an in-the-box
Northern District of California
 United States District Court




                                  13   contract under certain circumstances, such a contract is ineffective where the customer does not

                                  14   receive adequate notice of its existence.” Id. at 1289-90. The court held that as Samsung’s

                                  15   brochure was entitled “Product Safety & Warranty Information” “[a] reasonable person in

                                  16   Norcia’s position would not be on notice that the brochure contained a freestanding obligation

                                  17   outside the scope of the warranty.” Id. at 1289. Further, “[b]ecause an offeree, regardless of

                                  18   apparent manifestation of his consent, is not bound by inconspicuous contractual provisions of

                                  19   which he was unaware, contained in a document whose contractual nature is not obvious . . .

                                  20   Norcia was not bound by the arbitration provision even if the in-the-box contract were otherwise

                                  21   enforceable under California law.” Id. at 1290 (internal quotations and citation omitted); see also

                                  22   Velasquez-Reyes v. Samsung Elecs. Am., Inc., No. ED CV 16-1953-DMG (KKx), 2017 WL

                                  23   4082419, at *7 (C.D. Cal. Sept. 13, 2017), aff'd, 777 F. App’x 241 (9th Cir. 2019) (where a

                                  24   “[Warranty] Guide’s cover page indicate[d] only that it contain[ed] health, safety, and warranty

                                  25   information” it could not bind the plaintiff to an arbitration provision appearing toward its end).

                                  26          The same result follows here. Under California law, Mr. Soo’s silence cannot be deemed

                                  27   acceptance. Neither exception to that general rule applies. Further, as in Norcia, Lorex placed the

                                  28   the arbitration agreement under the Warranty’s “State/Provincial Law” section deep in another
                                                                                         8
                                          Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 9 of 19




                                   1   paragraph addressing other matters such that a “reasonable person in [Mr. Soo’s] position would

                                   2   not be on notice that the brochure contained a freestanding obligation outside the scope of the

                                   3   warranty.” Norcia, 845 F.3d at 1289.

                                   4             Defendants, citing Pang v. Samsung Elecs. Am., Inc., 371 F. Supp. 3d 633 (N.D. Cal.

                                   5   2019), contend that Norcia does not apply. In Pang, a consumer filed suit invoking the warranty

                                   6   governing her smartphone after its camera shattered within a month of purchase. Id. at 635. The

                                   7   court held that the plaintiff’s invocation of Samsung’s warranty within the arbitration agreement’s

                                   8   30-day opt out period and her continued attempts to enforce the warranty in the lawsuit put the

                                   9   “case outside the purview of Norcia.” Id. at 639. The court reasoned that “the relevant question is

                                  10   whether a reasonable person in [the plaintiff’s] position—i.e., one who invoked the warranty

                                  11   within 30-days of purchase—would be on notice of Samsung's offer to arbitrate.” Id. Because the

                                  12   plaintiff “intended on making a warranty claim,” it followed that she had “fair notice” she should
Northern District of California
 United States District Court




                                  13   read the warranty and its arbitration provision. Id. at 640. The court also expressed doubt that

                                  14   these facts put the case under the general rule that “’silence or inaction does not constitute

                                  15   acceptance of an offer’” given that the plaintiff had invoked the warranty. Id.

                                  16             Even accepting Pang’s reasoning, the facts here are far different. First, Mr. Soo is not

                                  17   bringing warranty claims. Second, he did not have 30 days to opt out of the arbitration agreement;

                                  18   as with Mr. Lauinger, the record does not support a finding that Mr. Soo had any right to return his

                                  19   cameras, let alone a right to return after having sufficient time to review Lorex’s “offer.” Third,

                                  20   Mr. Soo has never invoked Lorex’s warranty. Mr. Soo’s online activation of the Warranty does

                                  21   not support a finding that he had to or should have been aware of the arbitration agreement. As

                                  22   Lorex conceded at oral argument, Mr. Soo could have registered for warranty protection without

                                  23   ever seeing the in-the-box Warranty that contained the arbitration provision in the section entitled

                                  24   “State/Provincial Law.” Unlike Pang, Mr. Soo’s case holds no “meaningful dissimilar[ities]”

                                  25   from Norcia that would render its reasoning inapplicable. Pang, 371 F. Supp. 3d at 639-40.

                                  26   Defendants have not shown by a preponderance of the evidence that Mr. Soo assented to the

                                  27   Warranty’s arbitration provision and thus the motion to compel Mr. Soo to arbitration must be

                                  28   denied.
                                                                                           9
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 10 of 19




                                   1   II.    Motions to Dismiss

                                   2          Defendants move to dismiss the following claims pursuant to Rule 12(b)(6): violations

                                   3   under the UCL, New York’s CPA, and New York’s FAL; as well as state law claims for trespass

                                   4   to chattels and unjust enrichment.

                                   5          A. UCL Violations4

                                   6          The UCL prohibits “any unlawful, unfair or fraudulent business act or practice.” Cal. Bus.

                                   7   & Prof. Code § 17200. Because the UCL is broadly remedial and written disjunctively, “it

                                   8   establishes three varieties of unfair competition—acts or practices which are unlawful, or unfair,

                                   9   or fraudulent.” Hodsdon v. Mars, Inc., 891 F.3d 857, 865 (9th Cir. 2018) (internal quotations and

                                  10   citation omitted).

                                  11                  1. Unfairness Under the UCL

                                  12          Practices may be deemed unfair under the UCL “even if not specifically proscribed by
Northern District of California
 United States District Court




                                  13   some other law.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1143 (2003)

                                  14   (internal quotations and citation omitted). “Unfairness” is statutorily undefined; as such, courts

                                  15   apply three tests under the UCL’s unfair prong when evaluating a defendant’s practices. See In re

                                  16   Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1115 (N.D. Cal. 2015). The first, the “tethering test,”

                                  17   requires “that the public policy which is a predicate to a consumer unfair competition action under

                                  18   the ‘unfair’ prong of the UCL [] be tethered to specific constitutional, statutory, or regulatory

                                  19   provisions.” Drum v. San Fernando Valley Bar Ass'n, 182 Cal. App. 4th 247, 257 (2010). The

                                  20   second “balancing test” asks whether the alleged business practice “is immoral, unethical,

                                  21   oppressive, unscrupulous or substantially injurious to consumers and requires the court to weigh

                                  22   the utility of the defendant’s conduct against the gravity of the harm to the alleged victim.” Id.

                                  23   (citations omitted). The third test “requires: (1) that the consumer injury be substantial; (2) that

                                  24   the injury not be outweighed by any countervailing benefits to consumers or competition; and (3)

                                  25   the injury is one that consumers could not have reasonably avoided.” Id. (citations omitted).

                                  26
                                       4
                                  27     On the basis that Plaintiffs argue they have sufficiently stated claims under the CPA and FAL for
                                       the same reasons they state a claim under the UCL’s unfairness and fraudulence prongs, the Court
                                  28   considers Plaintiffs’ CPA and FAL allegations where relevant in its discussion of the UCL claims.
                                       (See Dkt. No. 37 at 17.)
                                                                                         10
                                         Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 11 of 19




                                   1          Plaintiffs’ theory of unfairness relies on the “balancing test.” (FAC at ¶ 60; Dkt. No. 37 at

                                   2   11.) Under this theory, by “intentionally rendering” the Flir cameras non-functional and

                                   3   “providing an inadequate and temporary ‘remedy[,]’” Defendants violated the UCL. (Dkt. No. 37

                                   4   at 11.) Defendants respond that Plaintiffs impermissibly impute OzVision’s cessation of service

                                   5   to Defendants. This argument, however, narrowly reads Plaintiffs’ FAC. While OzVision

                                   6   “ceas[ed] to provide P2P functionality and services that were used by all Flir cameras[,]” Plaintiffs

                                   7   further allege that “Defendants changed technology providers knowing that such a decision would

                                   8   cause the Flir Cameras to cease functioning.” (FAC ¶¶ 10-12.) Further, since changing providers

                                   9   Defendants “have not created their own P2P software to replace OzVision that would continue to

                                  10   provide support for Flir Cameras, or otherwise partnered with another third-party vendor.” (FAC

                                  11   ¶ 13.) Therefore, construing the FAC in the light most favorable to Plaintiffs, Davis v. HSBC

                                  12   Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012), it is Defendants’ decision to change
Northern District of California
 United States District Court




                                  13   technology providers without providing a substitute service that serves as the predicate conduct for

                                  14   which Defendants themselves may be subject to liability under the UCL. Furthermore, it was

                                  15   Defendants, not OzVision, who provided Plaintiffs with an allegedly inadequate remedy.

                                  16          This conduct—intentionally rendering the cameras non-functional and providing an

                                  17   inadequate remedy—is pled such that it could plausibly outweigh the utility of this conduct to

                                  18   Defendants. Plaintiffs allege that Defendants financially benefitted from rendering the Flir

                                  19   cameras nonfunctional to the financial detriment of Plaintiff Soo and other class members, that

                                  20   Plaintiff Soo and others conferred a financial benefit to Defendants by purchasing the cameras and

                                  21   were later “deprived of the benefit of the bargain” with Defendants. (FAC ¶ 61.) As a result,

                                  22   Plaintiffs were forced to accept the lost value of their property, receive a replacement camera or

                                  23   store credit “worth less” than the value of the Flir cameras. (FAC ¶ 62.) This was “substantially

                                  24   injurious” to Plaintiffs. (FAC at ¶ 60).

                                  25          At this stage of the pleadings, Plaintiffs sufficiently allege that Defendants’ conduct was

                                  26   unfair under the UCL. The cost-benefit analysis the unfairness prong calls for is “not properly

                                  27   suited for resolution at the pleading stage,” In re Carrier IQ, Inc., 78 F. Supp. 3d at 1117, and, as

                                  28   such, Defendants’ motion to dismiss on this count is DENIED. See also Grace v. Apple, Inc., No.
                                                                                         11
                                         Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 12 of 19




                                   1   17-CV-00551, 2017 WL 3232464, at *15 (N.D. Cal. July 28, 2017) (holding that “[w]hile the

                                   2   benefits of Apple’s conduct may ultimately outweigh the harm to consumers, this is a factual

                                   3   determination that cannot be made at this stage of the proceedings.”).

                                   4                  2. Unlawfulness under the UCL

                                   5           “An unlawful business practice or act within the meaning of the UCL is an act or practice,

                                   6   committed pursuant to business activity that is at the same time forbidden by law.” Pinel v. Aurora

                                   7   Loan Servs., LLC, 814 F. Supp. 2d 930, 937 (N.D. Cal. 2011) (internal quotation marks and

                                   8   citation omitted). The UCL’s “unlawful” prong covers a wide range of conduct; among them, it

                                   9   makes violations of other laws independently actionable. See CRST Van Expedited, Inc. v. Werner

                                  10   Enters, Inc., 479 F.3d 1099, 1107 (9th Cir. 2007) (internal quotation marks and citations omitted).

                                  11          UCL claims under the unlawful prong “borrow[] violations of other laws . . . and make[]

                                  12   those unlawful practices actionable under the UCL.” Berryman v. Merit Prop. Mgmt., Inc., 152
Northern District of California
 United States District Court




                                  13   Cal. App. 4th 1544, 1554 (2007). “Thus, a violation of another law is a predicate for stating a

                                  14   cause of action under the UCL’s unlawful prong.” Id. Accordingly, UCL claims under the

                                  15   unlawful prong “stand or fall depending on the fate of the antecedent substantive causes of

                                  16   action.” Krantz v. BT Visual Images, LLC, 89 Cal. App. 4th 164, 178 (2001). Defendants’ motion

                                  17   to dismiss does not address this prong.

                                  18                  3. Fraudulence under the UCL

                                  19          Typically, UCL claims alleging fraudulent business practices under the statute’s third

                                  20   prong trigger a heightened pleading requirement; in addition to the general pleading requirements

                                  21   set forth in Rule 8, a plaintiff alleging fraud must allege “with particularity the circumstances

                                  22   constituting fraud.” Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1198 (N.D. Cal. 2016).

                                  23   Omissions can form the basis of a fraudulent prong UCL claim, In re Carrier IQ, Inc., 78 F. Supp.

                                  24   3d at 1112, and given the nature of an omission-based fraud in which a plaintiff alleges a failure to

                                  25   act rather than an affirmative act, it may be impossible to discern the precise moment at which a

                                  26   defendant failed to act. See also MacDonald v. Ford Motor Company, 37 F. Supp. 3d 1087, 1096

                                  27   (N.D. Cal. 2014). Accordingly, claims based on an omission “can succeed without the same level

                                  28   of specificity required by a normal fraud claim.” Id. (internal quotations and citations omitted).
                                                                                         12
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 13 of 19




                                   1          “For an omission to be actionable under the UCL, the omission must be contrary to a

                                   2   representation actually made by the defendant, or an omission of a fact the defendant was obliged

                                   3   to disclose.” Id. (internal quotations and citations omitted). The failure to disclose a fact that a

                                   4   party has “no affirmative duty to disclose is not likely to deceive anyone within the meaning of the

                                   5   UCL.” In re Adobe Systems, Inc. Privacy Litigation, 66 F. Supp. 3d 1197, 1229 (N.D. Cal. 2014)

                                   6   (citations and alterations omitted). Nonetheless, there are four circumstances under which a

                                   7   defendant holds a duty to disclose: (1) when the defendant is the plaintiff’s fiduciary; (2) when the

                                   8   defendant has exclusive knowledge of material facts not known or reasonably accessible to the

                                   9   plaintiff; (3) when the defendant actively conceals a material fact from the plaintiff; or (4) when

                                  10   the defendant makes partial representations that are misleading because some other material fact

                                  11   has not been disclosed.5 Id.

                                  12          Here, Plaintiffs’ UCL fraud claim is predicated on Defendants’ failure to disclose that App
Northern District of California
 United States District Court




                                  13   support for the Flir cameras was contingent on Defendants’ contract with OzVision, and that there

                                  14   was no guarantee OzVision would continue to provide service for Defendants and the Flir

                                  15   cameras. (FAC ¶ 56.) Plaintiffs allege that had Defendants disclosed such a fact, Plaintiffs would

                                  16   not have purchased their Flir cameras at all or on the same terms. (Id. ¶ 66.) Accordingly,

                                  17   Plaintiffs have sufficiently pled the content of Defendants’ omission and have alleged materiality

                                  18   by pleading they would not have purchased the cameras had the information regarding OzVision’s

                                  19   contingent contract with Defendants been disclosed. See In re Carrier IQ, Inc., 78 F. Supp. 3d at

                                  20   1113. Plaintiffs allege that Defendants made no mention of OzVision’s contingent servicing of

                                  21   cameras on their packaging, or that OzVision could or might discontinue service at any time.

                                  22   (FAC ¶ 66.)

                                  23          The Court agrees with Defendants, however, that the FAC’s allegations do not plausibly

                                  24   support an inference that at the time they sold the cameras—and allegedly omitted to disclose if

                                  25   OzFunction discontinued service consumers would be out of luck—that Defendants knew that the

                                  26
                                  27
                                       5
                                         A fact is deemed material and “obligates an exclusively knowledgeable defendant to disclose it []
                                       if a ‘reasonable consumer’ would deem it important in determining how to act in the transaction at
                                  28   issue.” In re Adobe Systems, Inc. Privacy Litigation, 66 F. Supp. 3d at 1229 (internal quotations,
                                       citations, and alterations omitted).
                                                                                       13
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 14 of 19




                                   1   functionality issue existed. The FAC alleges that they knew it existed at the time the problem

                                   2   arose, but it does not make any allegations regarding Defendants’ knowledge at the time the

                                   3   cameras were sold to Plaintiffs.6 Accordingly, all of Plaintiffs’ fraud-based claims must be

                                   4   dismissed.

                                   5          B. Unjust Enrichment

                                   6          The Ninth Circuit has recognized that while “there is not a standalone cause of action for

                                   7   ‘unjust enrichment’” in California, the term “describe[s] the theory underlying a claim that a

                                   8   defendant has been unjustly conferred a benefit through mistake, fraud, coercion, or request.”

                                   9   Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015) (internal quotations and

                                  10   citations omitted). As such, “[w]hen a plaintiff alleges unjust enrichment, a court may construe the

                                  11   cause of action as a quasi-contract claim seeking restitution.” Id. (internal quotations and citations

                                  12   omitted). Under California law, a cause of action for unjust enrichment may be pled as an
Northern District of California
 United States District Court




                                  13   independent claim—no underlying contract claim is required. Gasser v. Kiss My Face, LLC, No.

                                  14   17-CV-01675-JSC, 2017 WL 4773426, at *9 (N.D. Cal. Oct. 23, 2017). Nonetheless, there must

                                  15   be an actionable wrong to furnish a basis for relief. See Hill v. Roll Internat. Corp., 195 Cal. App.

                                  16   4th 1295, 1307 (2011).

                                  17          Plaintiffs allege that Defendants have been unjustly enriched by retaining revenues from

                                  18
                                  19
                                       6
                                         As with the UCL, omissions are cognizable under New York’s CPA, which requires a plaintiff to
                                       plead sufficient factual content to illustrate that: (1) the defendant has engaged in an act or practice
                                  20   that is deceptive or misleading in a material way; (2) the plaintiff has suffered injury by reason
                                       thereof; and (3) the deceptive act or practice is consumer oriented.” In re Sling Media Slingbox
                                  21   Advertising Litigation, 202 F. Supp. 3d 352, 359 (S.D.N.Y. 2016) (internal quotations and
                                       citations omitted). A plaintiff may state a claim under the FAL by satisfying the same elements.
                                  22   See Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015); see also Quiroz v. Beaverton
                                       Foods, Inc., No. 17CV7348NGGJO, 2019 WL 1473088, at *6 (E.D.N.Y. Mar. 31, 2019). “Both
                                  23   affirmative representations and omissions may qualify as deceptive or misleading acts or
                                       practices,” and omissions are actionable where “[a] business alone possesses material information
                                  24   that is relevant to the consumer and fails to provide this information.” In re Sling Media Slingbox
                                       Advertising Litigation, 202 F. Supp. 3d at 359. As with the UCL, a material claim “is one that
                                  25   involves information that is important to consumers and, hence, likely to affect their choice of, or
                                       conduct regarding, a product.” Bildstein v. MasterCard Intern. Inc., 329 F. Supp. 2d 410, 414
                                  26   (S.D.N.Y. 2004). Further, a deceptive practice “need not reach the level of common-law fraud to
                                       be actionable under section 349.” Boule v. Hutton, 328 F.3d 84, 94 (2d Cir. 2003) (internal
                                  27   quotations and citations omitted). Nonetheless, Plaintiffs fail to state a claim under the CPA or
                                       FAL for the same reason Plaintiffs’ UCL claim failed: the FAC’s allegations do not plausibly
                                  28   support an inference that Defendants knew a functionality issue existed at the time they sold the
                                       cameras.
                                                                                            14
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 15 of 19




                                   1   Plaintiffs’ purchased Flir cameras, whose retention is “unjust and inequitable” because Defendants

                                   2   rendered the Flir cameras non-functional. (FAC ¶ 50.) Taking Plaintiffs’ factual allegations as

                                   3   true, the failure of Defendants’ replacement program to properly compensate Plaintiffs for the lost

                                   4   value of their cameras with adequate replacement cameras or a comparable store credit may

                                   5   sustain a claim for unjust enrichment at the motion to dismiss stage.7 (FAC ¶ 51.)

                                   6          C. Trespass to Chattel

                                   7          Under California law, trespass to chattels lies “where an intentional interference with the

                                   8   possession of personal property has proximately caused injury.” Intel Corp. v. Hamidi, 30 Cal. 4th

                                   9   1342, 1350–51 (2003). Regarding computer systems or “similar device[s],” California law

                                  10   requires that plaintiffs plead with factual particularity that the purported trespass: “(1) caused

                                  11   physical damage to the personal property, (2) impaired the condition, quality, or value of the

                                  12   personal property, or (3) deprived plaintiff of the use of personal property for a substantial time.”
Northern District of California
 United States District Court




                                  13   Fields v. Wise Media, LLC, 2013 WL 5340490, at *4 (N.D. Cal. Sept. 24, 2013).

                                  14          Defendants argue that Plaintiffs have not sufficiently pled a trespass to chattels claim on

                                  15   the basis that it is OzVision, rather than Defendants, who rendered Plaintiffs’ cameras

                                  16   nonfunctional. However, for reasons discussed earlier, reading the FAC in the light most

                                  17   favorable to Plaintiffs, the FAC alleges sufficiently that Defendants’ conduct animates its causes

                                  18   of action, including the claim for trespass of chattels because Defendants intentionally eliminated

                                  19   App support for the Flir cameras. (FAC at ¶ 59.)

                                  20          Grace, 2017 WL 3232464, at *11, is instructive. In Grace, the plaintiffs alleged that the

                                  21   loss of FaceTime on older-model iPhones “substantially harmed the functioning” of the iPhone

                                  22   devices, which “significantly impaired the devices’ condition, quality, and value.” Id. at *11.

                                  23   Grace found that the complaint sufficiently alleged that FaceTime was integral to the intended

                                  24   function of the iPhone 4 and 4S devices given the alleged prominence FaceTime enjoyed as both a

                                  25   heavily advertised feature of the iPhone models, as well as how the plaintiffs themselves used

                                  26   FaceTime on a “daily basis.” Id. Because Apple revoked FaceTime as a functionality from

                                  27
                                       7
                                  28    Plaintiffs do not oppose dismissal of the unjust enrichment claim under New York law. (Dkt.
                                       No. 37 at 17.)
                                                                                        15
                                           Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 16 of 19




                                   1   iPhone 4 and 4S users, the court held that the plaintiffs suffered a “significant decrease in the

                                   2   ‘condition, quality, or value’” of their iPhones that supported a trespass claim. Id. at *12-13.

                                   3          As Apple disabled FaceTime in Grace, Defendants changed the Flir cameras’ technology

                                   4   providers and robbed users of the cameras’ Rapid Reshot and cloud storage functionalities. As

                                   5   Grace’s iPhone owners were given a choice between continuing to use an outmoded iOS or

                                   6   transition to iOS7 and “regain FaceTime but suffer lost functionality in other significant ways,”

                                   7   Plaintiffs were confronted with an incomparable camera replacement or insufficient

                                   8   reimbursement, and as such suffered injury. For this reason, Plaintiffs’ claim for trespass to

                                   9   chattels survives at the motion to dismiss stage.8

                                  10          D. Nationwide Class Allegations

                                  11          The two named plaintiffs reside in New York and California and thus were harmed in

                                  12   those states. They nonetheless bring all of their claims—common law, New York specific and
Northern District of California
 United States District Court




                                  13   California specific—on behalf of a nationwide class. Defendants argue that Plaintiffs do not have

                                  14   standing to bring state law claims on behalf of residents of the other 48 states “because Soo and

                                  15   Lauinger do not and cannot allege that they suffered any injury under the laws of a state where

                                  16   they do not reside and did not purchase a camera.” (Dkt. No. 33 at 21.)

                                  17          While the Ninth Circuit has not definitively answered whether named plaintiffs have

                                  18   standing to pursue class claims under the common laws of states to which the named plaintiffs

                                  19   have no connection, district courts in this Circuit routinely hold that they do not. See, e.g., In re

                                  20   Glumetza Antitrust Litig., No. C 19-05822 WHA, 2020 WL 1066934, at *10 (N.D. Cal. Mar. 5,

                                  21   2020); Schertzer v. Bank of Am., N.A., 445 F. Supp. 3d 1058, 1073 (S.D. Cal. 2020); Sponchiado

                                  22   v. Apple, Inc., No. 18-CV-07533-HSG, 2019 WL 6117482, at *7 (N.D. Cal. Nov. 18, 2019); Van

                                  23

                                  24
                                       8
                                         Under New York law, “[t]he essential elements of trespass to chattels are (1) intent, (2) physical
                                       interference with (3) possession (4) resulting in harm.” DeAngelis v. Corzine, 17 F. Supp. 3d 270,
                                  25   283 (S.D.N.Y. 2014) (internal quotations and citations omitted). A trespasser is liable when the
                                       trespass “diminishes the condition, quality, or value of personal property.” Register.com, Inc. v.
                                  26   Verio, Inc., 126 F. Supp. 2d 238, 250 (S.D.N.Y. 2000), aff'd as modified, 356 F.3d 393 (2d Cir.
                                       2004) (citing EBay, Inc. v. Bidder's Edge, Inc., 100 F. Supp. 2d 1058, 1071 (N.D. Cal. 2000)).
                                  27   “The quality or value of personal property may be ‘diminished even though it is not physically
                                       damaged by defendant's conduct.’” Id. Given the similarity in the standards applied to a trespass
                                  28   to chattels claim under New York to those in California, Plaintiffs’ trespass to chattels claim
                                       survives under New York law on the same factual bases.
                                                                                         16
                                         Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 17 of 19




                                   1   Mourik v. Big Heart Pet Brands, Inc., No. 3:17-CV-03889-JD, 2018 WL 1116715, at *1-2 (N.D.

                                   2   Cal. Mar. 1, 2018); see also Corcoran v. CVS Health Corp., 169 F.Supp.3d 970, 990 (N.D. Cal.

                                   3   2016) (noting that “[c]ourts routinely dismiss claims where no plaintiff is alleged to reside in a

                                   4   state whose laws the class seeks to enforce”) (internal quotation marks and citation omitted);

                                   5   United Food & Commercial Workers Local 1776 & Participating Emp'rs Health & Welfare Fund

                                   6   v. Teikoku Pharma USA, 74 F. Supp. 3d 1052, 1078 (N.D. Cal. 2014) (collecting cases).

                                   7          As the In re Glutmetza court reasoned, “‘the injury a plaintiff suffers defines the scope of

                                   8   the controversy he or she is entitled to litigate.’” 2020 WL 1066934, at *10 (quoting Melendres v.

                                   9   Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015)). There the alleged injury was the overcharge of each

                                  10   purchase of Glumetza; “[s]o, the scope of standing [was] limited to the locations of the

                                  11   purchases.” Id. Here, the alleged injury is the overcharge of each camera purchase or/and the

                                  12   offer of an inadequate remedy; the scope of standing is therefore limited to the locations of the
Northern District of California
 United States District Court




                                  13   camera purchases or the offer of an inadequate remedy. For the named plaintiffs those locations

                                  14   are California and New York.

                                  15          Plaintiffs do not explain how they have standing to pursue claims under other states’ laws;

                                  16   instead, their opposition merely objects to the Court deciding the standing issue at this juncture.

                                  17   When to address this issue—at the pleadings stage or class certification—is one of discretion. See

                                  18   Hindsman v. Gen. Motors LLC, No. 17-CV-05337-JSC, 2018 WL 2463113, at *15 (N.D. Cal.

                                  19   June 1, 2018). As this Court has noted: “Resolving the question now as a matter of case

                                  20   management is consistent with Federal Rule of Civil Procedure 1 which requires the courts to

                                  21   construe the Rules of Civil Procedure ‘to secure the just, speedy, and inexpensive determination of

                                  22   every action and proceeding.’” Id. at 16; see also Sponchiado, 2019 WL 6117482, at *7 (noting

                                  23   that deferring consideration of the standing analysis until the class certification stage would permit

                                  24   the plaintiffs lengthy and costly nationwide discovery). Plaintiffs do not identify any discovery

                                  25   that might permit them to bring claims under the laws of states to which they have no connection;

                                  26   to defer ruling and permit nationwide discovery would therefore merely waste time and money.

                                  27          Plaintiffs’ reliance on Melendres, 784 F.3d 1254, does not persuade the Court otherwise.

                                  28   As another court in this Circuit observed:
                                                                                        17
                                         Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 18 of 19




                                   1                  Unlike the instant case, Melendres did not confront a situation where
                                                      named plaintiffs brought claims under the laws of multiple states
                                   2                  where they did not reside and where they were not injured: in
                                                      Melendres, all plaintiffs alleged that they suffered the same
                                   3                  constitutional injury, only in different factual circumstances. Here,
                                                      because Plaintiffs bring claims under the laws of multiple states (some
                                   4                  antitrust and some not), Plaintiffs technically invoke different legally
                                                      protected interests. See Restatement (Second) of Torts § 7 cmt. a
                                   5                  (1965) (noting that injury involves an actionable invasion of a legally
                                                      protected interest, while harm denotes personal loss or detriment).
                                   6

                                   7                  The Court is here called upon to examine whether the named
                                                      Plaintiffs have standing to bring certain claims, not standing “to
                                   8                  obtain relief for unnamed class members” for the same injury. See id.
                                                      at 1261-62; see also DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
                                   9                  352, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006) (Article III must be
                                                      measured claim-by-claim). Plaintiffs must show they have standing
                                  10                  for each claim they raise, and Plaintiffs do not have standing to bring
                                                      claims under the laws of states where they have alleged no injury,
                                  11                  residence, or other pertinent connection.
                                  12
Northern District of California
 United States District Court




                                       Jones v. Micron Tech Inc., 400 F. Supp. 3d 897, 909 (N.D. Cal. 2019); see also In re Glumetza,
                                  13
                                       2020 WL 1066934, at *10 (explaining why Melendres does not require the trial court to delay
                                  14
                                       deciding whether a named plaintiff has standing to bring claims under the laws of states to which
                                  15
                                       the plaintiff has no connection). Accordingly, to the extent Plaintiffs bring claims under the laws
                                  16
                                       of any state other than California and New York, the claims are dismissed.
                                  17
                                              In their opposition to the motion to dismiss, Plaintiffs argue that the California UCL claim
                                  18
                                       applies to camera purchases outside of California. As Defendants’ motion to dismiss argued only
                                  19
                                       that the named plaintiffs lacked standing to bring claims under the laws of states other than where
                                  20
                                       they resided, and Defendants did not argue that it was improper for Plaintiffs to sustain a
                                  21
                                       nationwide class under the UCL until their reply brief, the Court will not address the issue at this
                                  22
                                       time. See, e.g., Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not
                                  23
                                       consider arguments raised for the first time in a reply brief.”) (citation omitted).
                                  24
                                                                                  CONCLUSION
                                  25
                                              For the reasons stated above, Defendants’ motion to compel arbitration and stay discovery
                                  26
                                       is denied. Because Plaintiffs do not oppose dismissal of their New York unjust enrichment claim,
                                  27
                                       it is dismissed without leave to amend. The Court also grants Defendants’ motion to dismiss the
                                  28
                                                                                         18
                                         Case 3:20-cv-01437-JSC Document 51 Filed 09/09/20 Page 19 of 19




                                   1   fraud-based claims with leave to amend. The common law claims brought under the laws of states

                                   2   other than California and New York are dismissed for lack of standing. The motion to dismiss is

                                   3   otherwise denied.

                                   4          Any amended complaint shall be filed within 21 days of this Order. Further, if Plaintiffs

                                   5   amend their complaint they should specify which California and New York claims they bring on

                                   6   behalf of a nationwide class. While the FAC states that it is all claims, Plaintiffs’ opposition

                                   7   suggests they may only be bringing the UCL claim on behalf of a nationwide class.

                                   8          The Court will hold an initial case management conference on Thursday, September 24 at

                                   9   1:30 p.m. An updated joint case management conference statement is due one week in advance.

                                  10          This order disposes of Docket Nos. 33 and 34.

                                  11          IT IS SO ORDERED.

                                  12   Dated: September 8, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     JACQUELINE SCOTT CORLEY
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         19
